IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH EX REL. MUWSA                 : No. 9 EM 2015
GREEN,                                     :
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
GWENDOLYN BRIGHT,                          :
                                           :
                    Respondent             :


                                       ORDER



PER CURIAM

      AND NOW, this 9th day of March, 2015, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus are GRANTED, and the court of

common pleas is DIRECTED to adjudicate the PCRA petition within 90 days. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.